Citation Nr: 0326642	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a systemic arthritic 
disorder, claimed as rheumatoid arthritis.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  To the extent that this action has 
not yet been completed: Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and any 
additional service medical and service 
personnel records, particularly any 
service discharge examination and 
medical/physical evaluation board 
reports.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Appellant's service number was the 
same as her Social Security number.  She 
had active service in the Army from July 
1999 to March 2000.  

2.  After the above development has been 
attempted, and whether or not records are 
obtained, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded appropriate 
examination(s), such as by a 
rheumatologist.  The examiner(s) should 
review the entire claims folder, examine 
appellant, conduct all indicated tests 
and studies, and express opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following: 

(a) Is any systemic arthritic 
disorder, including rheumatoid 
arthritis, currently manifested (and 
if so, such disorder(s) should be 
identified)?

(b) If any systemic arthritic 
disorder, including rheumatoid 
arthritis, is currently manifested, 
is it causally or etiologically 
related to military service?  The 
examiner(s) should comment on the 
significance, if any, of in-service 
and post-service laboratory findings 
of a positive RF [rheumatoid 
factor]; the post-service March 2000 
private laboratory findings of an 
abnormal ESR [elevated sedimentation 
rate] and positive RF and RA titer; 
and a September 2001 VA fee-basis 
examination x-ray finding of right 
sacroiliitis and medical opinion of 
no rheumatoid arthritis pathology.  

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
sufficiently detailed reasons for the 
medical conclusions reached.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the 
report(s).  Send the claims folder to the 
examiner(s) for review.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





